Citation Nr: 0012771	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

It is noted that the appellant and his mother testified 
before the undersigned Acting Member of the Board at a 
hearing held by way of video teleconferencing in Washington, 
DC, on March 24, 2000.  A transcript of that hearing has been 
associated with the record on appeal.


FINDING OF FACT

There is no competent medical evidence reflecting a diagnosis 
of PTSD. 


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, and Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra), cert. denied 
sub nom. Epps v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. 
Ed. 2d 718 (1998) (mem.)).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) of 38 C.F.R. cited above as this 
version is clearly more favorable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply).  The amended version of 
section 3.304(f) removed the requirement of a "clear" 
diagnosis of PTSD and it expressly adopted the liberalizing 
criteria found under 38 U.S.C.A. § 1154(b) for verification 
of combat-related stressors (combat stressor can be verified 
by veteran's lay testimony alone if veteran shown to have 
engaged in combat with the enemy and stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary).  For these reasons, the Board finds that no 
prejudice will result to the veteran by way of further 
appellate review of the claim at this time according to the 
amended version of 38 C.F.R. § 3.304(f).  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from July 1968 to 
October 1970.  The veteran's pre-enlistment examination, 
performed in April 1968, revealed essentially normal findings 
throughout.  A review of the veteran's service medical 
records did not reveal any treatment for or diagnosis of PTSD 
or any other psychiatric disorder.  The veteran's discharge 
examination was conducted in October 1970.  The report of 
this examination revealed normal psychiatric findings.

Post service medical records, dated from April 1985 to 
February 1999, were obtained from the VA Medical Center in 
New Orleans, Louisiana.  A review of these records revealed 
treatment for a variety of conditions, including 
hypertension, heroin addiction (methadone treatment), cocaine 
abuse and alcohol abuse.  No diagnosis of PTSD was indicated.

In February 1998, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's alleged 
inservice stressors.  A mental status examination revealed 
"no readily apparent indications of a thought disorder or 
manic episode."  The report noted that the veteran's test 
"scores on the MMPI-2 validity indices are consistent with a 
test-taking attitude in which the symptoms likely are greatly 
exaggerated."  The report also stated in the summary 
section:

Although a few of his reported traumatic 
incidents may be plausible, for the most 
part, his reported [Vietnam] experiences 
are quite atypical of what the examiner 
knows about that war, and are unlikely.  
Consistent with a probably exaggerated 
[Vietnam] history are his probably 
exaggerated symptoms. 

The report concluded with diagnoses of polysubstance 
dependence, dysthymic disorder and personality disorder not 
otherwise specified with borderline, inadequate, and 
histrionic features.

In November 1998, a second VA psychiatric examination was 
conducted.  A mental status examination revealed a neat and 
clean appearance, goal directed thought processes, normal 
speech, depressed mood and intact judgment and insight.  The 
report concluded with diagnoses of heroin abuse, cocaine 
abuse, depressive disorder and personality disorder, not 
specified, with paranoid features. 

In March 2000, a video conference hearing was held before the 
Board.  At the hearing, the veteran testified that he was 
exposed to multiple stressors during his active duty service 
in Vietnam.  He alleged that he subsequently developed PTSD 
as a result of these inservice stressors.  The veteran's 
mother testified that her son's condition is very bad.  
Specifically, she noted that he "gets up through the night, 
he walks and he sometimes [uses profanity], talks crazy."  
Transcript at page 9.
III. Analysis

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  However, after thoroughly 
reviewing the veteran's claim file, the Board concludes that 
there is no medical evidence of record indicating that he 
currently has PTSD.  The veteran's statements alone are not 
found to be competent evidence to establish a diagnosis of 
PTSD.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, or mental health professional, the veteran is not 
competent to make a determination he has PTSD.  Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As noted above, the veteran was recently examined on  
VA psychiatric examinations in 1998 and on each occasion, no 
diagnosis of PTSD was established.  Moreover, there is no 
other medical evidence on file which reflects a diagnosis of 
PTSD, and even though the veteran has alluded to treatment 
over the years since service for unspecified conditions while 
he was in prison, he has not identified the nature of his 
treatment in prison or indicated that he was diagnosed with 
PTSD in connection with such treatment.  Accordingly, without 
medical evidence showing that the claimed disease or 
disability is present, i.e., PTSD, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has thoroughly reviewed the claim file.  However, 
the Board finds no evidence of any plausible claim.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation for a disability such as PTSD).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well-grounded, VA 
was under no duty to provide the veteran with an 
examination).  Where a claim is not well-grounded it is 
incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  However, unlike the situation in Robinette, the 
veteran in this case has not put VA on notice of any 
additional evidence that would well ground his claim of 
service connection for PTSD.  As stated above, he has alluded 
to treatment in prisons and at the Charity Hospital, but he 
has provided no specific dates of treatment or indicated the 
nature of the treatment, to include alleging that such 
treatment was for psychiatric symptoms resulting in a 
diagnosis of PTSD.  Under these circumstances, the Board does 
not believe further development of the case is required; in 
this regard, the precedent holdings of the Court have long 
emphasized that the duty to assist is not a one-way street, 
if the veteran requests assistance, he cannot wait passively 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court 
held that the duty to assist not breached by failure of the 
Secretary to obtain requested records where the claimant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant).


ORDER

Service connection for PTSD is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

